Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on September 10, 2021 has been entered. Claims 1, 13 and 17 – 19 have been amended. Claims 20 – 24 have been canceled. No claims have been added. Claims 1 - 19 and 25 are still pending in this application, with claims 1, 13 and 25 being independent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 3, 8 – 10, 13 – 15 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa (Japan Patent Application Publication 2007-078354, IDS).

Regarding claim 1, Ogawa discloses an information processing system (Fig. 1) comprising: 
a processor (Fig. 1, PC 12 has a processor); and 
[0036], memory) storing executable instructions that, when executed by the processor, causes the processor to perform as: 
a detection unit that detects a person from a video frame (Fig. 1 and 5, [0037 – 0039], video camera 4a, and detector 20 and 22 detect a person); 
a state estimation unit that estimates a state of a target person using a result of the detection ([0037 – 0040], detect/estimate a person passes a predetermined position); and 
a body height estimation unit that estimates a body height of the target person on the basis of a height of the target person in the video frame in a case where the state of the target person satisfies a predetermined condition ([0037, 0040 – 0044], measure/estimate a person’s height in the stationary and upright state in a case where a person passes a predetermined position), and 
does not estimate a body height of the target person on the basis of a height of the target person in the video frame in a case where the state of the target person does not satisfy the predetermined condition ([0037]. When the passerby (person) 6 does not pass a predetermined position (does not satisfy the predetermined condition), a body height of the target person is not measured).  

Regarding claim 2 (depends on claim 1), Ogawa discloses the system wherein the state which the target person may take includes an upright movement state ([0037 – 0042], upright movement state), an upright standstill state ([0006], a person standing at a
predetermined position on the floor surface), and a non-upright standstill state ([0037 – 0042], walking state is a non-upright standstill state), and the predetermined condition is satisfied in a case where the state of the target person is the upright movement state or the upright standstill state ([0037 – 0042], upright movement state).  

Regarding claim 3 (depends on claim 1), Ogawa discloses the system3PRELIMINARY AMENDMENTAttorney Docket No.: Q253860 Appln. No.: National Stage of PCT/JP2017/034940wherein the body height estimation unit computes an estimated body height of the target person by computing a height of the target person in a real world from each of a plurality of video frames in which the estimated state satisfies the predetermined condition ([0040 – 0044], measure/ estimate a person’s height in the stationary and upright state in a case where a person passes a predetermined position), and performing a statistic process on the plurality of computed heights ([0040 – 0044], performing a statistic process).  

Regarding claim 8 (depends on claim 1), Ogawa discloses the system further comprising: a temporary-height estimation unit that estimates a temporary-height of the target person on the basis of the height of the target person in the video frame (Fig. 6, [0040 – 0044], for each time moment and position, there is an estimated temporary-height of the target person).  

Regarding claim 9 (depends on claim 8), Ogawa discloses the system wherein the state which the target person may take includes an upright movement state, an upright [0019, 0037 – 0044], measure/estimate a person’s height in the stationary and upright state in a case where a person passes a predetermined position, where a foot position of the person is not seen).  

Regarding claim 10 (depends on claim 8), Ogawa discloses the system wherein the detection unit generates a person detection result for each camera by performing a person detection process on each of the images generated by two or more cameras, and for a tracking target person who is present in a region observable by a plurality of cameras (Fig. 5, [0038 - 0039], multiple cameras of 4a, 20 and 22), the temporary-height estimation unit and the body height estimation unit compare position coordinates that are included in a tracking result based on a detection result of the image that is acquired from each camera with a generation time difference less than a predetermined 6PRELIMINARY AMENDMENTAttorney Docket No.: Q253860Appln. No.: National Stage of PCT/JP2017/034940time, and correct observation values of the body height and the temporary-height such that a distance between the coordinates is decreased (Fig. 6, [0040 – 0044], correct height values within passing time).  

Regarding claims 13 and 25, they are corresponding to claim 1, thus, they are rejected for the same reason set forth for claim 1.

Regarding claims 14 and 15, they are corresponding to claims 2 and 3, respectively, thus, they are rejected for the same reason set forth for claims 2 and 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Futami et al. (Japan Patent Application Publication 2013-037406, IDS), hereinafter referred as Futami.

Regarding claim 4 (depends on claim 3), Ogawa discloses the system wherein the body height estimation unit performs the statistic process on the height of the target person in the real world computed from each of the plurality of video frames ([0040 – 0044], performing a statistic process).
	However, Ogawa fails to explicitly disclose the system wherein the body height estimation is performed by applying a weight based on an angle of depression, which is determined by the target person and a direction of the camera generating the video frame, and resolution of the target person in the video frame.  
abstract). In addition, Futami discloses the method wherein the body height estimation is performed by applying a weight based on an angle of depression, which is determined by the target person and a direction of the camera generating the video frame, and resolution of the target person in the video frame ([0015, 0021, 0032 – 0035]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ogawa, and the body height estimation is performed by applying a weight based on an angle of depression, which is determined by the target person and a direction of the camera generating the video frame, and resolution of the target person in the video frame. The motivation for doing this is that the method of Ogawa can be extended to do a more accurate estimation.

Regarding claim 16, it is corresponding to claim 4, thus, it is rejected for the same reason set forth for claim 4.

Allowable Subject Matter
Claims 5 – 7, 11, 12 and 17 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed September 10, 2021 have been fully considered but they are not persuasive. 
	Regarding claim 1, the Applicant alleges: “
The Examiner asserts that Ogawa discloses an information processing with equivalent features in paragraph nos. [0037]-[0044]. However, according to the amended claims, the state of the target person included in the frame is estimated for each frame, and the body height of the target person is estimated on the basis of the frame in which the estimated state satisfies a predetermined condition. In addition, the body height of the target person is not estimated on the basis of the frame in which the estimated state does not satisfy the predetermined condition. 
In contrast, in the technique disclosed in Ogawa, after calculating a body height of a passerby included in each of plural frames, the plural calculated values (body heights) are statistically processed to calculate a body height (corresponding to the body height of the target person when the state of the target person satisfies a predetermined condition) when the passerby12 
AMENDMENT UNDER 37 C.F.R. §1.111 Attorney Docket No.: Q253860Appln. No.: 16/650,544is in the mid-stance state (paragraphs nos.[0010]-[0011]). Specifically, the maximum value of plural values (body heights) is extracted as the body height in the mid-stance state, or the mean, intermediate value, median, or the like of plural values (body heights) is calculated as the body height in the mid-stance state (paragraphs nos.[0042]-[0044]). 
Additionally, the present invention only executes the "method for calculating the body height of a target person in a case where the state satisfies a predetermined condition". Whereas, Ogawa calculates the body height of a person for all frames.” 

Examiner’s response:
	The Examiner respectfully disagrees.
	The Examiner maps Ogawa’s whether passerby 6 passes a predetermined position ([0037], for example, whether a person passes an entry detector 20) as “a state of the target person satisfies a predetermined condition”. Ogawa discloses when passerby 6 passes a predetermined position, the height is measured. This also means: when passerby 6 does not pass a predetermined position, the height is not measured.
	The claimed limitation does not specify what particular the state is. Ogawa is still read on the claimed limitation.
	Therefore, claim 1 is still anticipated by Ogawa (similar as to claims 13 and 25).

	Regarding to the rest of claims, the Applicant does not argue about the rest of claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668